Citation Nr: 1536936	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-33 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1965 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This issue was remanded by the Board in April 2015 for further development.

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) as well as entitlement to service connection for hypertension, glaucoma, gastroesophageal reflux disease (GERD), arthritis, anemia and coronary artery disease were all referred back to the RO in the April 2015 Board remand.  It does not appear that adjudication has been initiated yet by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board is again referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the April 2015 remand, the Board directed a VA examiner to opine whether it was at least likely as not that the Veteran's diabetes mellitus was caused or aggravated by his service-connected PTSD.  The examiner was further reminded that the phrase "caused by or result of" was insufficient to address the question of aggravation.  

Review of the medical opinion generated in May 2015 reveals that the examiner first opined that the diabetes mellitus was less likely than not incurred in or caused by the Veteran's active duty service.  He then provided commentary on why it was unlikely that the diabetes was a result of the PTSD.  The comment did not discuss the theory of aggravation, as specified in the remand directives.  Therefore, remand is necessary so that the examiner can provide an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the claims file back to the VA examiner who performed the May 2015 examination for an addendum opinion.  

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  

The examiner is requested to respond to the following:

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's diabetes mellitus was proximately aggravated by (chronically worsened beyond normal progression) his service-connected PTSD. In offering this opinion, the examiner is requested to address the evidence submitted by the Veteran's representative from the National Center for PTSD of a link between PTSD and diabetes mellitus, as well as the various internet articles submitted with the representative's Written Brief in August 2015.  The examiner is reminded that the phrase "caused by or result of" is insufficient to address the question of aggravation.

A complete rationale must be provided for all opinions expressed.

If the examiner who performed the May 2015 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.












The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






